      Case 2:20-cv-00036-BMM-JTJ Document 4 Filed 08/12/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 GIA M. LEPROWSE and PAUL                     CV-20-36-BU-BMM-JTJ
 LEPROWSE,
                                                       ORDER
          Plaintiffs,

 v.

 PATTERSON COMPANIES, INC., et
 al.,

           Defendants.

      IT IS HEREBY ORDERED that all parties appearing pro hac vice must

follow the procedure set forth in Local Rule 83.1(d), by August 28, 2020, in

order to properly appear before this Court. Local Rule 83.1(d)(2), requires a

non-member attorney who does not reside in Montana to obtain the name,

address, telephone number, and written consent of local counsel who is a member

of the bar of this Court and whom the court and opposing counsel may readily

communicate regarding the conduct of the case, upon whom documents will be

served.

                                       -1-
  Case 2:20-cv-00036-BMM-JTJ Document 4 Filed 08/12/20 Page 2 of 2




DATED this 12th day of August, 2019.




                                 -2-
